Citation Nr: 0516802	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  03-03 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome (IBS) to include as secondary to hemorrhoids.

2.  Entitlement to service connection for a psychiatric 
(nervous) disorder.

3.  Entitlement to service connection for a thyroid disorder.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

7.  Entitlement to a compensable rating for hemorrhoids.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to April 
1947 and from July 1952 to September 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In a January 2001 rating decision, and the RO denied 
entitlement to compensable rating for hemorrhoids.  In a May 
2001 rating decision, the RO denied entitlement to service 
connection for COPD and for hepatitis C.  In a July 2002 
rating decision issued in August 2002, the RO denied service 
connection for IBS, a nervous (psychiatric) disorder, and a 
thyroid disorder.  In that decision, the RO also granted 
service connection for bilateral hearing loss and assigned an 
initial noncompensable rating, effective December 13, 2000.

In May 2005, the veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge at the (Travel 
Board hearing); a copy of the transcript is associated with 
record.

In a December 2000 VA Form 21-4139, the veteran filed a 
service-connection claim for emphysema.  This issue is 
referred to the RO for appropriate action.  The United States 
Court of Appeals for Veterans Claims (Court) has concluded 
that a claim based on a diagnosis of a new disorder is a new 
claim.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 
1996).

The issues 3, 4, 5, and 7 not on the title page are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the issues addressed in this decision.

2.  There is no competent medical evidence showing that the 
veteran has IBS.

3.  There is no competent medical evidence showing that the 
veteran has a psychiatric disorder.

4.  The veteran's bilateral audiometric test results 
correspond to numeric designations no worse than Level I in 
each ear.


CONCLUSIONS OF LAW

1.  Claimed irritable bowel syndrome was not incurred in, or 
aggravated by, active military service and is not related to 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

2.  Claimed psychiatric disorder was not incurred in, or 
aggravated by, active military service, and may not be 
presumed to have been incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The criteria for a compensable initial rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the VCAA was enacted and became 
effective.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law not only did away with the 
concept of a well-grounded claim, but also imposed additional 
duties and obligations on VA in notifying a claimant and 
developing claims.  VA also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000.  See 66 Fed. Reg. 
at 45,620-32 (Aug. 29, 2001).    

Initially, the Board notes that the VA General Counsel has 
held that the notice provisions of the VCAA are not 
applicable to the veteran's claim for an increased rating 
(for bilateral hearing loss) such as this, where VCAA notice 
has already been provided.  See VAOPGCPREC 8-2003 (holding 
that "[i]f, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Here, the increased rating claim 
addressed in this decision is governed by VAOPGCPREC 8-2003.  
Similarly, the VA General Counsel has held that the notice 
and assistance provisions of the VCAA are not applicable if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim, such as his claims for 
service connection for IBS and a psychiatric disorder.  See 
VAOPGCPREC 5-2004.

Even so, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further notice or assistance to the appellant is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5103A regarding the issues addressed in this decision.  The 
veteran was afforded the opportunity to provide lay or 
medical evidence, which might support his claims.  He 
testified at a Travel Board hearing and, on multiple 
occasions, his representative has provided copies of private 
treatment records in support of his claims.  In an October 
2001 VCAA letter, the RO asked the veteran to provide 
additional information in support of his claims and told him 
that he must give VA enough information about any records so 
that such records could be requested on his behalf.  

The Board notes that the only service medical record 
available from the veteran's first period of service is his 
separation examination report, which showed normal clinical 
findings, due to the destruction of his other records in a 
1973 fire at the National Personnel Records Center (NPRC).  
But VA did receive additional service medical records from 
the NPRC covering his second period of service.  The veteran 
testified that he had tried to obtain private treatment 
records from the Harlem Hospital but was unsuccessful.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Brown, 6 Vet. App. 473, 477 (1994).  Thus, available 
service, private, and VA medical records have been associated 
with the claims file.  

In January 2001, the veteran was afforded VA examinations.  
These VA examinations and tests revealed no psychiatric 
disorder and ruled out IBS, to include as due to the 
veteran's service-connected hemorrhoids, and showed only a 
noncompensable level of hearing loss.  In variously dated 
letters, a rating action, a statement of the case (SOC), and 
their cover letters, the RO informed the veteran of what was 
needed to establish entitlement to service connection for the 
claimed disabilities and a compensable rating for hearing 
loss and he was given additional chances to supply any 
pertinent information.  Although the veteran stated that VA 
doctors had indicated that he should be given hearing aids, 
there is nothing in the record confirming his statement.  
Therefore, the Board finds that the audiological examination 
of record is adequate, and another is not needed, for rating 
purposes.  Lay statements from the veteran and his 
representative also have been associated with the file. 

Thus, the Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence, which might be 
relevant to the claims discussed in this decision.  Under 
these circumstances, the Board finds that the available 
service and post-service medical records, VA treatment 
records, VA examination reports, a rating action, hearing 
testimony, and lay statements are adequate for determining 
whether the criteria for service connection and a compensable 
rating have been met.  Accordingly, the Board finds that no 
further assistance to the veteran in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A.

The Board also finds that any defect with respect to the VCAA 
notice requirements in this case was harmless error for the 
reasons specified below.  See VAOPGCPREC 7-2004.  Prior to 
the July 2001 rating action on appeal, in an October 2001 
letter, the RO provided initial notice of the provisions of 
the VCAA to the appellant and specifically informed the 
veteran that he needed to provide medical evidence showing 
the claimed disorders and that they were incurred in service 
or resulted from, or were related to, his sole service-
connected disability.  Although the VCAA notice letter 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In that letter, a rating action, 
an SOC, and their cover letters, the RO provided additional 
notice to the appellant regarding what information and 
evidence must be submitted him, what information and evidence 
might be, or had been, obtained by VA, and gave the veteran 
additional time to submit any comment concerning any 
additional evidence that pertained to his claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).

Thus, the Board finds that the RO has notified the appellant 
of the evidence needed to adjudicate his claims and has 
obtained and developed all relevant evidence necessary for an 
equitable disposition of the issues discussed in this 
decision, particularly in the absence of IBS or a psychiatric 
disorder.  As such, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, his procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004)); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Bernard, 4 Vet. App. at 393.

I. Service Connection Claims

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  Certain chronic diseases, including 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  Additionally, service connection may be 
granted for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on the 
basis of aggravation.  38 C.F.R. § 3.310 (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a new 
disability, there must be competent medical evidence that the 
secondary disability was caused or chronically worsened by 
the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

For compensation claims filed after October 31, 1990, like 
the one here, direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct or the result of his abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a) (2004).
 
In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (in which the Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The veteran contends that he has IBS secondary to his 
service-connected hemorrhoids and a psychiatric disorder.  He 
testified that he had a hemorrhoidectomy during his second 
period of service and that his problems eventually turned 
into IBS, for which VA treats him.  The veteran also 
testified that he had seen VA psychiatrists and had been 
treated for depression at the emergency room.  He indicated 
that he had received psychiatric treatment at the Harlem 
Hospital, but no records were available.

As noted above, the clinical findings on the veteran's 
September 1947 separation examination report from his first 
period of service were normal.  Service medical records for 
his second period of service show no complaints or diagnosis 
of, or treatment for, a digestive or psychiatric disorder.  A 
hemorrhoidectomy was performed in July 1954.  But, like his 
earlier separation examination report, his August 1954 report 
showed normal clinical findings for the abdomen and his 
neurological and psychiatric systems.  

Post-service medical records reflect treatment for 
gastroesophageal reflux disease in July 1999 but no treatment 
for IBS, depression, or any other psychiatric disorder.  At a 
January 2002 VA mental disorder examination, contrary to his 
testimony, the veteran denied any psychiatric history.  He 
reported a history of alcohol abuse, which he claims started 
in service, and ended five years earlier.  At his worse, he 
was drinking a pint of liquor a day, but he was never in 
rehabilitation  On examination, the veteran was alert and 
oriented with normal speech and thought processes.  His mood 
was euthymic and his affect was appropriate to context.  No 
psychotic symptoms were displayed.  The examiner did not see 
any psychiatric symptomatology in the veteran.  At a 
contemporaneous VA digestive conditions examination, the 
veteran reported a history of external hemorrhoids and 
surgery during his second period of service.  He complained 
of irritation, itching, and staining of his underwear from 
bleeding due to hemorrhoids.  The veteran did not relate a 
history of constipation, diarrhea, or abdominal discomfort.  
On examination, the abdomen was soft and non-tender without 
organomegaly.  Bowel sounds were slightly increased.  
External hemorrhoids were noted.  The examiner opined that 
the veteran did not have IBS and that the veteran's 
hemorrhoids were not likely to cause IBS.  Thus, the post-
service medical evidence fails to show medical evidence of 
IBS or any psychiatric disorder.  

The Board observes that the veteran argued that he had 
nicotine dependence due to being given cigarettes while in 
the Army.  But his claim for a psychiatric disorder was 
received after June 9, 1998, the effective date of 38 C.F.R. 
§ 3.300 (2004), which bars service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service.  

The only other evidence the veteran has submitted that 
supports his service-connection claims is his own testimony 
and statements and those of his representative.  Their 
statements as to their belief that he has IBS related to his 
service-connected hemorrhoids and a psychiatric disorder are 
not competent evidence with regard to the nexus issue.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  They, as 
laypersons, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Espiritu, 2 Vet. App. at 494-95.  Thus, their statements do 
not establish the required evidence needed, and the service-
connection claims must be denied.  As the preponderance of 
the evidence is against the veteran's claims for service 
connection for IBS and a psychiatric disorder, the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990).

II. Increased Rating Claim

The veteran contends that his hearing loss warrants a 
compensable rating to reflect more accurately the severity of 
his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection and 
assigned an initial disability rating, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected hearing loss is currently 
evaluated as noncompensably disabling, under 38 C.F.R. § 
4.85, Diagnostic Code 6100 (2004).  A rating for hearing loss 
is determined by a mechanical application of the rating 
schedule to the numeric designations assigned based on 
audiometric test results.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes 11 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination (Maryland CNC) and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85.  These averages are 
entered into a table of the rating schedule to determine the 
auditory acuity level of each ear, and these auditory acuity 
levels are entered into another table of the rating schedule 
to determine the percentage disability rating.  Id.  

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination
Percent of
Discrimination				Average Puretone Decibel Loss

0-41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98+
92-
100
I
I
I
II
II
II
III
III
IV
84-
90
II
II
II
III
III
III
IV
IV
IV
76-
82
III
III
IV
IV
IV
V
V
V
V
68-
74
IV
IV
V
V
VI
VI
VII
VII
VII
60-
66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-
58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-
50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-
42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING IN
BETTER EAR
XI

100
*











X

90

80










IX

80

70

60









VII
I

70

60

50

50








VII

60

60

50

40

40







VI

50

50

40

40

30

30






V

40

40

40

30

30

20

20





IV

30

30

30

20

20

20

10

10




III

20

20

20

20

20

10

10

10

0



II

10

10

10

10

10

10

10

0

0

0


I

10

10

0

0

0

0

0

0

0

0

0



XI
X
IX
VII
I
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

An alternative method of rating exceptional patterns of 
hearing impairment is set forth in 38 C.F.R. § 4.86 (2004), 
but none of the veteran's test results meets the criteria for 
application of this alternative method.

In a July 2002 rating decision, the veteran was granted 
service connection for bilateral hearing loss and assigned a 
noncompensable (0 percent) disability rating, effective from 
December 13, 2000.  That decision was based on service 
medical records showing that the veteran's entrance and 
separation examination reports for his second period of 
service were negative for any hearing problems, and a January 
2002 VA ear disease examiner's opinion that the veteran's 
current hearing loss was related to service.

On VA audiological evaluation in January 2002, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
35
30
30
LEFT
20
35
35
35
40

The average was 33 in the right ear and 37 in the left ear.  
Speech recognition ability was 94 percent in both ears.  
These results warrant findings of hearing acuity of Level I 
in both ears under Table VI commensurate with a 
noncompensable rating under Table VII of 38 C.F.R. § 4.85.  

Earlier VA audiological evaluations in February 1998 and June 
1999 reflected similar findings.  The February 1998 
audiological evaluation showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
45
35
35
LEFT
15
45
50
35
50

The average was 36 in the right ear and 45 in the left ear.  
Speech recognition ability was 96 percent in both ears.  
These results also warrant findings of hearing acuity Level I 
in both ears.  

The June 1999 audiological evaluation showed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
35
30
LEFT
10
35
35
35
45

The average was 35 in the right ear and 37 in the left ear.  
Speech recognition ability was 96 percent in both ears.  
These results too warrant findings of hearing acuity Level I.  

The Board has considered the veteran's argument that his 
hearing loss warrants a compensable rating and that he needs 
a hearing aid.  But the evidence of record fails to show that 
any examiner has recommended a hearing aid and clearly weighs 
against the assignment of a compensable rating.  The Board 
has reviewed all of the hearing tests in the record and, 
unfortunately, none of these tests provide a basis for a 
compensable evaluation.  The requirements of 38 C.F.R. § 4.85 
set out the percentage ratings for exact numerical levels of 
impairment required for a compensable evaluation of hearing 
loss.  As noted above, a rating for hearing loss is reached 
by a mechanical application of the Rating Schedule to the 
numeric designations assigned based on audiometric test 
results.  Lendenmann, 3 Vet. App. at 349.  In this case, 
application of the Rating Schedule to the numeric 
designations assigned based upon the relevant findings 
obtained upon VA audiological examination show that the 
criteria for a compensable rating are not warranted.  In 
summary, the Board concludes that the preponderance of the 
evidence is against a compensable rating for bilateral 
hearing loss over the entire rating period.  See Fenderson v. 
West, 12 Vet. App. 119.

Moreover, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

As the preponderance of the evidence is against the claim, 
the "benefit-of-the-doubt" rule is not applicable, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for IBS, to include on a secondary basis, 
is denied.

Service connection for a psychiatric disorder is denied.

An initial compensable rating for bilateral hearing loss is 
denied.


REMAND

The Board finds that the remaining issues must be remanded to 
the RO for due process considerations and additional 
development pursuant to the VCAA.  Although additional VA 
treatment records showing treatment for COPD/emphysema, 
possible hypothyroidism, hepatitis C, and hemorrhoids are 
associated with the record, a supplemental statement of the 
case has not been issued.  Moreover, the RO failed to comply 
with the notice provisions of the VCAA with respect to the 
veteran's claim for a compensable rating for his hemorrhoids.  

As noted above in this case, direct service connection may be 
granted only when a disability was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or the result of his abuse of alcohol or 
drugs under 38 C.F.R. § 3.301(a), and service connection for 
disabilities claimed to be due to a veteran's use of tobacco 
products during service is barred under 38 C.F.R. § 3.300 
(2004).  The Board notes that, in Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 1340 
(2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that 38 U.S.C.A. § 1110 does 
not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability, or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connection disability, such 
as PTSD.  In that case, however, the Federal Circuit 
explained that 38 U.S.C.A. § 1110 precluded compensation for 
primary alcohol abuse disabilities and for secondary 
disabilities (such as hepatitis) that result from primary 
substance abuse.  Id. at 1376.  

Here, it appears that the veteran's COPD/emphysema may be due 
to a 50 year history of smoking.  Moreover, the Board notes 
that the veteran's private physician has opined that his 
hepatitis C was as likely as not contacted during his 
military service.  The veteran testified that he thought he 
contracted hepatitis C in Japan during World War II, but 
earlier, at a February 2001 VA examination he insisted that 
he had blood transfusions during his hemorrhoidectomy in 1954 
during his second period of service.  Major risk factors for 
hepatitis C infection include: receipt of blood or blood 
products before 1992; intravenous drug use, occupational 
exposure to contaminated blood or fluids via employment in 
patient care or clinical laboratory work; high risk sexual 
practices; intranasal cocaine; hemodialysis; organ 
transplants; body piercing or tattooing.  A revised AMIE 
(Automated Medical Information Exchange) worksheet was 
prepared in 1998 for liver, gall bladder and pancreas 
examinations to help evaluate claims involving hepatitis and 
its sequela.  The RO did send the veteran the standard 
questionnaire on risk factors for hepatitis and the VA 
examiner did not appear to have used the revised AMIE 
worksheet, which will likely provide some useful guidance in 
rendering a medical opinion on hepatitis C in this case.  
Moreover, the same examiner found only a history of COPD.  
Based on the foregoing, the Board concludes that the February 
2001 VA examination was inadequate and that the case should 
be remanded to the RO to schedule appropriate examinations 
and request medical opinions, which address the question of 
whether the veteran's hepatitis C or any pulmonary disorder 
was incurred in service, or was due to substance abuse or 
nicotine dependence, the latter two of which would bar 
entitlement to service connection.  Similarly, the Board 
notes that there is conflicting evidence as to whether the 
veteran has hypothyroidism or if his lab results are a 
product of his hepatitis C and not really hypothyroidism.  
Thus, the veteran should be examined to clarify whether he 
has a thyroid disorder and, if so, its etiology.  In 
addition, the record indicates that the veteran testified 
that his hemorrhoids had worsened.  The evidence shows that 
he was treated for his hemorrhoids after the last VA 
examination in January 2002.  Therefore, on remand the 
veteran should be reexamined to ascertain the nature and 
extent of his service-connected disorder.  Finally, the Board 
notes that the veteran's service-connection claim for 
emphysema is inextricably intertwined with his service-
connection claim for COPD.    See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should develop the evidence 
concerning any risk factors for hepatitis 
C to which the veteran may have been 
exposed before, during, and after his 
periods of active duty by sending him a 
VA questionnaire on risk factors for 
hepatitis.

2.  The RO must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§ 5103A (West 2002) and C.F.R. § 3.159 
(2004); as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence needed to 
establish a compensable rating for 
hemorrhoids;(2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant as set forth 
in the VCAA.

3.  After completion of 1 and 2 above, 
the RO should make arrangements for the 
veteran to be afforded examinations by 
appropriate physicians to clarify whether 
the veteran has a pulmonary or thyroid 
disorder and, if so, the etiology of any 
such disorder found, to give an opinion 
on the etiology of his hepatitis C, and 
to determine the nature and extent of the 
veteran's service-connected hemorrhoids.  
All indicated tests or studies deemed 
necessary should be done.  The claims 
files and treatment records must be made 
available to, and be reviewed by, the 
examiners in connection with the 
examinations, and they should so indicate 
in their reports.  The examiners should 
perform any tests or studies deemed 
necessary for an accurate assessment, 
including X-ray examination and 
laboratory tests.

First, the veteran should be examined to 
determine whether he has a pulmonary or 
thyroid disorder.  If a pulmonary 
disorder is found, the examiner(s) should 
offer an opinion as to the most probable 
etiology and date of onset of: (1) any 
pulmonary disorder that is diagnosed and 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder is etiologically 
related to the veteran's military service 
or was caused by smoking, and (2) any 
thyroid disorder that is diagnosed and 
whether it is at least as likely as not 
(50 percent or more probability) that the 
diagnosed disorder is etiologically 
related to the veteran's military service 
or was caused by hepatitis C or alcohol 
abuse.

Second, the hepatitis examination should 
be conducted by an appropriate specialist 
in accordance with VBA Fast Letter 99-94, 
September 28, 1999, as well as any 
pertinent formal or informal guidance 
subsequently provided by VA.  The 
examiner(s) should complete the revised 
liver, gall bladder, and pancreas 
worksheet when examining the veteran in 
relation to his hepatitis claim.  In 
determining the existence and nature of a 
current hepatitis disability, the 
examiner should, if necessary, perform 
blood serology tests (e.g., the EIA and 
RIBA tests).  After reviewing the claims 
file and examining the veteran, the 
appropriate examiner should make specific 
findings as to: (1) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
hepatitis C is etiologically related to 
the veteran's military service, (2) 
whether it is related to a non-misconduct 
risk factor such as a blood transfusion, 
and (3) whether it is related to a 
misconduct risk factor such as alcoholism 
or drug abuse.  (In answering this 
question, the examiner should review the 
medical record for evidence of in-service 
and post-service exposure to a known risk 
factor(s) for hepatitis.  See VBA Fast 
Letter 98-110).

Finally, the hemorrhoid examiner should 
determine the nature and extent of the 
veteran's hemorrhoids and comment on 
whether they are characterized by: (1) 
persistent bleeding with secondary anemia 
or with fissures; or (2) are large or 
thrombotic, irreducible, with excessive 
redundant tissues, evidencing frequent 
recurrences.

The examiner(s) should clearly outline 
the rationale for any opinion expressed, 
and all clinical findings should be 
reported in detail.  If any requested 
medical opinion cannot be given, the 
examiner(s) should state the reason why.

4.  Following completion of the above and 
adjudication of the veteran's service-
connection claim for emphysema, the RO 
should readjudicate the veteran's 
service-connection and increased rating 
claims remaining on appeal.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, which discusses 
and fully sets forth the controlling law 
and regulations pertinent to the appeal, 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claims.  No action 
by the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claims.  38 C.F.R. § 3.655 (2004).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


